Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
	The drawings filed on Oct 23, 2020 are acceptable.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/968,018, filed Oct 20, 2017, now U.S. Patent No. 10,829,565.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2021 and Oct 23, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.
Claim 1 encompasses a method for increasing the percentage of monomer in a composition of recombinantly expressed antibody molecules characterized in that the antibody molecule comprises at least one Fv with specificity for an antigen of interest comprising one VH and one VL wherein said VH and VL are connected directly or indirectly via one or more linkers and are stabilized by a disulfide bond therebetween, said method comprises:  
a)    a thermal conversion step of holding the composition comprising the antibody molecule at a temperature in the range 30 to 60°C for a period of at least 1 hour,
b)    wherein step a) is performed in the presence of a reducing agent or after treatment with a reducing agent.

Claim 2 encompasses the method according to claim 1, wherein the temperature is in the range 45 to 55°C or b) the temperature is 50°C.

Claim 3 encompasses the method according to claim 1, wherein the reducing agent is selected from glutathione (GSH), ethyl sulfite, 2-mercaptoethanol (BME), 2-mercaploethylamine (BMEA), cysteine-HCl and dithiothreitol (DTT).

Claim 33 encompasses the method according to claim 1, wherein the reducing agent is selected from 2-mercaptoethanol (BME) and 2-mercaptoethylamine (BMEA).

Claim 4 encompasses the method according to claim 1, wherein the concentration of reducing agent is in the range 1mM to 100mM.

Claim 5 encompasses the method according to claim 1, wherein the period is in the range 1 to 70 hours.

Claim 6 encompasses the method according to claim 1, wherein:
step a) is performed at a temperature in the range 45 to 55°C, for a period of 4 to 6 hours and in step b) the reducing agent is BMEA or BME and is at a concentration in the range 60 to 90mM, or 
step a) is performed at a temperature of 50°C, for a period of 5 hours and in step b) the reducing agent is BMEA or BME and is at a concentration 70 to 80mM.
Claim 7 encompasses the method according to claim 1, wherein the reducing agent is employed in the presence of an amino acid.
Claim 8 encompasses the method according to claim 1, wherein the amino acid is selected from arginine, lysine and proline.
Claim 9 encompasses the method according to claim 1, wherein the concentration of amino acid is in the range 0.01 to 1.0 M.
Claim 10 encompasses the method according to claim 1, wherein the antibody is at a concentration in the range 0.5g/L to 5g/L in the composition.
Claim 11 encompasses the method according to claim 1, wherein the thermal step is performed in the presence of concomitant stirring.
Claim 12 encompasses the method according to claim 1, wherein the stirring in the range 100 to 1200 rpm.
Claim 13 encompasses the method according to claim 29, wherein reducing agent is:
a) added to the recombinant antibody composition before the temperature is raised to 40 to 60°C; or
b) added to the recombinant antibody composition after the temperature is raised to 40 to 60°C.
Claim 14 encompasses the method according to claim 1, comprising the further step of downstream purification.
Claim 15 encompasses the method according to claim 14, wherein downstream processing comprises chromatography.
Claim 16 encompasses the method according to claim 15, wherein the chromatography is hydrophobic interaction chromatography or ion exchange chromatography.
Claim 17 encompasses the method according to claim 1, wherein the VH and VL, which are connected directly or indirectly via one or more linkers and are stabilized by a disulfide bond therebetween, are a complementary VH/VL pair, which form an antigen-binding site.
Claim 18 encompasses the method according to claim 1, wherein the VH and VL are connected directly via a linker 
Claim 19 encompasses the method according to claim 18, wherein the antibody is selected from a dsscFv, a Fab-2xdsscFv, a Fab-dsscFv-dsFv, a Fab-dsscFv-sdAb, a Fab-dsscFv-scFv. Fab-dsFv and a Fab-dsscFv.
Claim 20 encompasses the method according to claim 1, wherein each VH and VL comprise a linker, which indirectly connects the VH and VL via a second antibody or is a Fab-dsFv.
The specification discloses just one A26Fab-645dsFv that binds to human OX40 and human serum albumin having the light chain sequence A26 Fab Light-(3xG4S)-645dsFv(gL4) (SEQ ID NO:16) and the heavy chain sequence A26 Fab Heavy-(G4S,G4T,G4S)-645dsFv(gH5) (SEQ ID NO:15).  The specification discloses CHO expressed, protein-A purified A26Fab-645dsFv at .about.5 mg/ml was diluted 1:1 in a conversion buffer of PBS, 100 mM bMEA (.beta.-mercaptoethylamine) resulting in a final bMEA concentration of 50 mM.  Post dilution, the samples were incubated at a defined temperature at 37, 45, 50, 55 and 60 ºC. Samples taken during a time course were put on ice to reduce the temperature and stop the conversion process prior to analysis. Analysis was by SEC-HPLC and monomer level and a yield prediction were determined.  Monomer levels were seen to increase at all evaluated temperatures however the rate of conversion was significantly faster at the higher temperatures. In contrast as temperature increased the predicted yield was seen to decrease. In order to calculate the total yield of monomer (net recovery) the percentage monomer levels were divided by 100 and multiplied by the predicted yield. Data is summarized in FIGS. 3, 4, and 5 and in Tables 1-3.   At incubation temperatures > 55 ºC, net recoveries reduce after relatively short incubation times. At < 50ºC, net recovery continue to increase over all the evaluated time course. Net recoveries are significantly higher at 45-50 ºC with 50 ºC. appearing optimal at 50 mM bMEA, see Tables 1-3.  At higher reductant concentrations and at higher temperature the percentage monomer increased.  However, there was a trend observed that there was a correlation between increase in temperature and degree of precipitation.   
The specification also discloses adding 0.7 M of lysine to antibody feed (clarified cell culture fluid), 100 mM βMEA and temperature 55ºC for 5 hours increases the percentage yield of monomer, see Table 14.  
However, the specification does not adequately describe the conditions, i.e., temperature, concentration of which reducing agent, duration of incubation, and adding which amino acids to the antibody feed (clarified cell culture fluid) would increase the percentage of monomer in a composition comprising antibody such as dsscFv, Fab-2xdsscFv, Fab-dsscFv, Fab-dsscFv-sdAb, Fab-dsscFv-scFv, or Fab-dsscFv, other than Fab-dsFv that binds human OX40 and human serum albumin as set forth claim 55, for the claimed method.
Regarding antibody molecule comprises at least one Fv with specificity for an antigen of interest comprising one VH and one VL wherein said VH and VL are connected directly or indirectly via or more linkers, the specification does not describe with sufficient relevant identifying characteristics i.e., Complete structure, i.e., amino acid sequence of heavy and light chain variable domains, ii. Partial structure, i.e., the six CDRs that are share by members of the genus of antibody molecules capable of binding to which antigen or target.  There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed recombinantly expressed antibody molecules characterized in that the antibody comprises at least one Fv with specificity for an antigen of interest comprising one VH and one VL wherein said VH and VL are connected directly or indirectly via or more linkers.  The specification neither describe the structure-identifying information about the claimed recombinantly expressed antibody molecules, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed recombinantly expressed antibody molecules themselves to demonstrate possession.  see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  
Further, antibody that binds to an epitope on an antigen or target cell may not bind to the different epitope on the same antigen on target cell.  
The state of the art is such that depending on the epitope bound by an antibody on the antigenexpressed by tumor cells, some naked antibodies will inhibit tumor growth while some naked antibodiesactually accelerate tumor growth or have no effect (see e.g., Stancovski et al (PNAS 88: 8691-8695, 1991(page 8693, column 1; PTO 1449). 
As another example, Golay et al (Archives of Biochemistry and Biophysics 526: 146-153, 2012; PTO 1449) teach an important aspect of antibodies is that their biological activity can vary according to the epitope recognized.  For example, different anti-CD20 antibodies can be classified as either class I (high CDC and low direct cell death induction) or class II (low CDC and high direct cell death induction), due to differences in the CD20 epitopes recognized and binding orientation with respected to the membrane, see page 148, left col.).  
Further, the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 1449) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).   Thus a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of antibody molecules that exhibit this functional property. 
Regarding the reducing agent is employed in the presence of any amino acid, any amino acid such as arginine, or proline (claims 38-40), the specification discloses adding just 0.7M of lysine in presence of reducing agent BMEA for protection from thermal denaturation.  
However, the specification does not disclose the amount of other amino acids employed for protection from thermal denaturation. 
Reed (Biotechnol. Prog. Vol. 29, No. 3: 745-753, 2013; PTO 892) teaches each culture system may differ so extrapolating verbatim from amino acid supplementation studies from other cell cultures may not always lead to the best outcome for each new product/process, see p. 752, in particular.  Thus, the addition of amino acids may not always have a positive effect.  The particular effect of each amino acid changed between the different cell lines and different products.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.
Therefore, only (1) a method for increasing the percentage of monomer in the production of recombinantly expressed Fab-dsFv that binds human OX40 and human serum albumin comprising one VH and one VL wherein said VH and VL are connected directly or indirectly via one or more linkers and are stabilized by a disulfide bond therebetween, said method comprises:  
a)    a thermal conversion step of holding the composition comprising the antibody molecule at a temperature in the range 30 to 60°C for a period of at least 1 hour,
b)    wherein step a) is performed in the presence of a reducing agent 2-mercaptoethylamine (BMEA) or after treatment with a reducing agent BMEA in the range of 1 mM to 100 mM for a period of 4 to 6 hours, 

(2) the method above further adding 0.7 M of lysine to antibody feed media (clarified cell culture fluid) in the presence of reducing agent, 

(3) the method above wherein the antibody comprising:
a heavy chain comprising, in sequence from the N-terminal, a first heavy chain variable domain (VL1), a CH1 domain and a second heavy chain variable domain (Vh2), a light chain comprising, in sequence from the N-terminal, a first light chain variable domain (VL1), a CL domain and a second light chain variable domain (VL2),
wherein said heavy and light chains are aligned such that VH1 and VL1 form a first antigen binding site and Vh2 and VL2 form a second antigen binding site,
wherein the antigen bound by the first antigen-binding site is human 0X40 and the antigen bound by the second antigen-binding site is human serum albumin, 
(4) the method according to claim 55, wherein the first variable domain of the heavy chain (Vh1) comprises the sequence given in SEQ ID NO:1 for CDR-H1, the sequence given in SEQ ID NO:2 for CDR-H2 and the sequence given in SEQ ID NO:3 for CDR-H3 and the first variable domain of the light chain (VL1) comprises the sequence given in SEQ ID NON for CDR-L1, the sequence given in SEQ ID NO:5 for CDR-L2 and the sequence given in SEQ ID NO:6 for CDR-L3, wherein the second heavy chain variable domain (Vh2) has the sequence given in SEQ ID NO:l 1 and the second light chain variable domain (Vl2) has the sequence given in SEQ ID NO: 12 and the second heavy chain variable domain (Vh2) and second light chain variable domain (Vl2) are linked by a disulfide bond, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Humphreys (US2013/0066054 published March 14, 2013, PTO 1449) in view of Carrington (WO 2005/003170, published January 13, 2005; PTO 1449), Humphreys II (WO 2005/003170, published January 13, 2005; PTO 1449) and Labrijn (US 20130039913, published February 14, 2013; PTO 1449).
 Regarding claims 1, 3-5, 19, Humphreys teaches recombinantly expressed antibody such as Fab-dsFv comprising a VH and VL that are connected by a disulfide bond (see para. [0129], [0130], [0392] to [0394], [0409], Figure 1.  Humphreys further teaches protein G purified Fab-dsFv were incubated in the presence of reducing agent such as 100 mM β-mercaptoethylamine (BMEA) for 1 hour at ambient temperature (aka 25ºC) to form monomer Fab-dsFv see para. [0405].
Regarding claims 17-18, Humphreys teaches the VH and VL is connected directly by a disulfide bond between two engineered cysteine residues (see para. [0044],[0049],  [0104] or via flexible peptide linker sequences SGGGGSGGGGSGGGG (see para. [0122] to [0123], sequences shown in Table 1, Figure 5. . 
Regarding claims 19 and 20, Humphreys teaches the VH and VL is connected via a second antibody such as Fab-dsFv, see para. [0392].
Humphreys teaches the Fab-dsFv antibody is a bispecific antibody fusion protein which binds human OX40 from A26 antibody and human serum albumin from 645Fv, see para. [0392] wherein VH1 will generally be joined to CH1 and a scone heavy chain variable domain (VH2) is directly linked to an amino acid of CH1 (see para. [0046]. [0048].  A light chain in sequence from the N-terminal, a first light chain variable domain ( VL1) will generally be joined to CL, a second light chain variable domain (VL2) (see para. [0047], [0051]. 
Humphreys teaches the first variable domain of the heavy chain VH1 comprises the sequence of SEQ ID NO: 225, which comprises identical CDR-H1 set forth in claimed SEQ ID NO: 1, CDR-H2 as set forth in claimed SEQ ID NO: 2 and CDR-H3 as set forth in claimed SEQ ID NO: 3, see sequence alignment below, in particular. 

US-13-510-165-225

  Query Match             85.1%;  Score 140.4;  DB 73;  Length 220;
  Best Local Similarity   39.5%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 NYGIH--------------SISPSGGLTYYRDSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 NYGIHWIRQAPGKGLEWVASISPSGGLTYYRDSVKGRFTISRDDAKNSPYLQMNSLRAED 90

Qy         23 --------GGEGIFDY 30
                      ||||||||
Db         91 TAVYYCATGGEGIFDY 106


and the first variable domain of the light chain (VL1) comprises the sequence of SEQ ID NO: 228 which comprises identical CDR-L1 set forth in claimed SEQ ID NO: 4, CDR-L2 as set forth in claimed SEQ ID NO: 5 and CDR-L3 as set forth in claimed SEQ ID NO: 6, see sequence alignment below, in particular. 
US-13-510-165-228

  Query Match             82.7%;  Score 118.3;  DB 73;  Length 214;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RATQSIYNALA---------------NANTLHT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RATQSIYNALAWYQQKPGKAPKLLIYNANTLHTGVPSRFSASGSGTDSTLTISSLQPEDF 83

Qy         19 -----QQYYDYPLT 27
                   |||||||||
Db         84 ATYYCQQYYDYPLT 97

Humphreys does not teach the method of increasing percentage of monomer comprises a) a thermal conversion step of holding the composition comprising antibody at a temperature in the range 30 to 60ºC for at least one hour and the thermal conversion is performed after treatment with a reducing agent as per claim 1 or the temperature is within the range 45 to 55 ºC or the temperature is 50ºC as per claim 2.  
However, Carrington teaches thiol based reducing agents such as reduced glutathione (GSH), β-mercaptoethanol (β-ME), β-mercaptoethylamine (β-MA) and dithiothreitol (DTT) are widely known in the art, see p. 13 in particular.  Humphreys II (WO 2005/003170, published January 13, 2005; PTO 1449) teaches non-thiol based reducing agent capable of liberating one or more thiols in an antibody fragment include tris(2-carboxyethyl)phosphine (TCEP), see p. 13, Figure 1.  It will be clear to a person skilled in the art that the concentration of reducing agent can be determined empirically for example, by varying the concentration of reducing agent and measuring the number of free thiols produced.  Typically the reducing agent for use is in excess over the antibody fragment for example between 2, 3, 4, 5, 10, 100 and 1000 fold molar excess, see p. 13.  The reducing agent is expected to convert any disulfide bonds in antibody comprising VL and VH dimer, i.e., Fab2 to form Fab’ monomers.  
Regarding the temperature range in claim 1, Carrington further teaches the reactions in steps (a) and (b) may generally be performed at any suitable temperature, for example between about 5ºC and about 70 ºC, such as 30, 37, 47, 52, 56 and 60 ºC for 1 hour, see p. 13, last para, p19-20, Example 2, Figure 5, in particular.  
Claim 2 is included as the reference temperature range 47 and 52 ºC, which is within the claimed range of 45 to 55ºC or within the claimed range of 30 to 60ºC as per claim 1.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific 50ºC recited in instant claim 2 is for any particular purpose or solve any stated problem and the prior art teaches that temperature often within the range of 34 to 59 ºC,  preferably within the range of 50, 51, 52, 53, 54, 55 and 56 ºC (see p. 15), and the solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable range disclosed by the prior art by normal optimization procedures known in the art.
Regarding claim 13, adding any of the reducing agent of Carrington either before or after raising the temperature to 40 to 60ºC is within the purview of one of ordinary skill in the art. 
Regarding claims 14, 15 and 16a, Carrington further teaches downstream purification by ion exchange chromatography, see p. 20, second paragraph. 
Regarding claim 16b, Carrington further teaches conventional means of obtaining desirable product by chromatography such as hydrophobic interaction chromatography, see p. 14, in particular. 
Labrijn teaches a method of Generating Bispecific Antibodies by 2-MEA-Induced Fab-Arm Exchange at Different Temperatures.  Labrijn teaches reducing agent 2-mercaptoethylamine (aka 2-MEA or BMEA) induce the generation of bispecific antibodies by Fab-arm exchange between two different antibodies, was tested at different temperatures. The Fab-arm exchange reactions were started by incubating 160 g human IgG1-2F8-ITL with 160 .mu.g IgG4-7D8-CPPC in 320 .mu.l PBS/ 25 mM 2-MEA (final concentration of 0.5 mg/mL for each antibody) at either 0.degree. C., 20.degree. C. (RT) or 37.degree. C.  From these reactions, 20 L samples were taken at different time points (0, 2.5, 5, 10, 15, 30, 45, 60 (1 hour), 75, 90, 120, 150, 180 and 240 min). 20 L PBS was added to each sample before the reducing agent 2-MEA was removed by desalting the samples using a Zeba 96-well spin desalting plate (7 k, cat#89808 Thermo Fisher Scientific), according to the manufacturer's recommendations. The total antibody concentrations were determined by measuring absorbance at 280 nm wavelength using a Nanodrop ND-1000 spectrophotometer (Isogen Life Science, Maarssen, The Netherlands). Dilution series of the antibody samples (total antibody concentration 0-.mu.g/mL in 25-fold dilutions) were used in an ELISA to measure bispecific binding as described in Example 7.  FIG. 11 shows that the generation of bispecific antibodies by 2-MEA-induced Fab-arm exchange between human IgG1-2F8-ITL and IgG4-7D8-CPPC was found to be most efficient at 37.degree. C., with maximal bispecific binding reached after 45 min. At room temperature, the generation of bispecific antibodies was slower, reaching maximal bispecific binding after 240 min. At 0.degree. C., no generation of bispecific binding was observed during the analyzed time course. 
A concentration series of 0-40 mM 2-MEA was tested, see para. [0030], Figure 5.  Maximal bispecific binding was measured after the reactions with DTT in the concentration range 0.5-50 mM, 2-MEA in the concentration range .gtoreq.25-50 mM and tris(2-carboxyethyl)phosphine (TCEP) in the concentration range 0.5-5.0 mM, but not with GSH. (*), see para. [0042], Figure 17.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the process of Humphreys in view of Carrington and/or Labrijn to arrive at the claimed method of increasing the percentage of monomer (reduce the levels of aggregates) by increasing the temperature in the range of 30 to 60ºC for at least an hour in the presence of a reducing agent or after treatment with reducing agent because each of the steps were alternative embodiments that were already known to one of ordinary skill in the art.  
One of ordinary skill in the art would have found it obvious to apply the method of Carrington and Labrijn to the Fab-dsFv antibody of Humphreys in order to reduce the disulfide bonds in the antibody thereby increasing the formation of monomer to reduce aggregate (enhance solubility) and to facilitate correctly folded bispecific antibody comprising two or more monomers that bind to human OX40 and human serum albumin with a reasonable expectation of success.  
One of ordinary skill in the art would have been motivated to do so because Labrijn teaches 2-MEA-induced Fab-arm exchange between two human antibodies was found to be most efficient at 37.degree. C, see para. [0359].  The advantages of the process include improve product yield, homogeneity and this method can be universally applied to produce bispecific antibody (bsAbs). 
One of ordinary skill in the art would have been motivated to do so because Carrington teaches Fab’s lacking interchain disulphide bond has no adverse effects on the biological activity or stability of the antibody Fab’ and can be produced more efficiently than conventional Fab’, see p. 24, last paragraph. 
Furthermore, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in practicing such methods because the art evidences that it was routine in the art using reducing agent at temperature such as 37ºC to reduce disulfide bonds to increase the yield of monomer.  
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Humphreys  (US2013/0066054 published March 14, 2013, PTO 1449) in view of Carrington (WO 2005/003170, published January 13, 2005; PTO 1449), Humphreys II (WO 2005/003170, published January 13, 2005; PTO 1449) and Labrijn (US 20130039913, published February 14, 2013; PTO 1449) as applied to claims 1-5 and 13-20 mentioned above and further in view of Stemmers (US2007/0191272, published August 16, 2007; PTO 1449).
The combine teachings of Humphreys, Carrington, Humphreys II and Labrijn have been discussed supra.  Carrington further teaches treating antibody fragment with a reducing agent capable of generating free thiol group (see claim 19).   It will be clear to a person skilled in the art that suitable reducing agents may be identified by determining the number of free thiols produced after the antibody fragment is treated with the reducing agent, see p. 12.  Reducing agents are widely known in the art such as glutathione (GSH), β-mercaptoethylamine (β-MA) and dithiothreitol (DTT), see p. 13.  Typically, the reducing agent is used in excess over the antibody fragment for example between 2 and 1000 fold malar excess, see p. 13. The method can be used to facilitate the isolation of soluble, correctly folded antibody fragments, see p. 14, last paragraph. 
The references above do not teach the reducing agent BMEA or BME is at a concentration in the range of 60 to 90 mM as per claim 36 or is at a concentration 70 to 80 mM as per claim 6. 
However, Stemmer teaches one would typically use reducing agent (i.e., DTT, BME, other) concentrations from 2.5 mM to 5 mM, 10 mM, 20mM, 30mM, 40mM, 50mM, 60 mM, 70mM, 80mM, 90mM or even 100 mM, depending on the desired stability or the number of reduce disulfide bonds, see para. [0455]. 
In view of the teachings of Stemmer, the ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to reduce the Fab-dsFv antibody of Humphreys using commonly known BMEA or BME at typical concentration such as 70mM, 80mM or 90mM as taught by stemmer as required by claims 36-37.   
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in practicing such methods because the art evidences that it was routine in the art using reducing agent at higher temperature over a period of hours to reduce disulfide bonds (unwanted aggregates) to increase the yield of monomer (better solubility, homogenous composition) antibodies since increasing concentration of BME or BMEA facilitates reduction of disulfide bonds and formation of SH groups (for conjugation of bispecific antibody). 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in optimizing the temperature (i.e., in the range of 45 to 55ºC or 50ºC) over a period of time (i.e., 4 to 6 hours) for the convenience of the practitioner. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.

Claims 7-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Humphreys  (US2013/0066054 published March 14, 2013, PTO 1449) in view of Carrington (WO 2005/003170, published January 13, 2005; PTO 1449), Humphreys II (WO 2005/003170, published January 13, 2005; PTO 1449) and Labrijn (US 20130039913, published February 14, 2013; PTO 1449) as applied to claims 1-5 and 13-20 mentioned above and further in view of Krishnan (US2011/0229933, published September 22, 2011; PTO 1449).
The combine teachings of Humphreys, Carrington, Humphreys II, and Labrijn have been discussed supra.  
The references above do not teach adding amino acid as per claim 7 such as lysine, arginine or proline as per claim39 wherein the antibody is at a concentration in the range of 0.5 g/L to 5 g/L as per claim 10 and concomitant stirring as per claim 11 in the range of 100 to 1200 rpm as per claim 12. 
Regarding claims 7-9, Krishnan further teaches in general, the amino acid feed includes various amino acids such as L-arginine, L-leucine, L-proline as per claims 38-39, see para. [0031], [0032].  Typically, 20-40 ml of 200 mM (which is within the claimed 0.2M as per claim 40) of L-glutamine solution per liter of medium prior use, see para. [0053]. For CHO medium, 4 mM of L-glutamine is added, see para. 0057].  The temperature of the culture is from about 36.5 to between 33º and 35ºC, see para. [0040].  To enhance the process, glucose and L-glutamine from a 0.2 M stock is added to the culture medium (feed), see para. [0035].  The term “comprising” is open-ended.  It expands the method to include additional steps.  Krishnan teaches the method produces proteins, i.e., antibody at a high level, see abstract, in particular. 
Regarding claim 10, Krishnan teaches a process of producing antibody that include steps of various feeds are added to mammalian cell growth medium wherein the antibody titer is about 1.2 g/L or 2.3 g/L, which is within the claimed range of 0.5 g/L to 5 g/L as per claim 41, see para. [0015].  
Regarding claims 11-12, Krishnan teaches the antibody is produced in a simple flask, e.g., a glass shake flask,  a tank bioreactors often have additional features for controlling cell growth conditions, including means for temperature control, medium agitation, etc., see para. [0085].  If the culture is grown  in glass shake flask, it typically includes a magnetic stirred bar for stirring and the speed of stirring, i.e., range 100 to 1200 rpm is within the purview of one ordinary skill in the antibody art.  
In view of the teachings of Krishnan, the ordinary skill in the art before the effective filling date of the claimed invention would have found it obvious to include amino acids supplementation such as arginine, lysine and/or proline in the feeds of CHO cell culture for antibody production in order to increase the levels of antibody production, see abstract, in particular.  
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,829,565.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-22 of the '565 patent anticipate the present claims.  The issued claims are drawn to a species, in particular, a method for increasing the percentage of Fab-dsFv monomer (species) in a composition of recombinantly expressed antibody wherein the Fab-dsFv monomer comprises at least one Fv with specificity for an antigen of interest comprising one VH and one VL wherein said VH and VL are connected directly or indirectly via one or more linkers and are stabilised by a disulfide bond therebetween, said method comprising a thermal conversion step of holding the composition comprising the recombinantly expressed antibody at a temperature in the range 45 to 55° C. for a period of at least 1 hour in the presence of a reducing agent or after treatment with a reducing agent, wherein the reducing agent is selected from 2-mercaptoethanol (BME) and 2-mercaptoethylamine (BMEA) and the reducing agent is present at a concentration of 1 mM to 100 mM and wherein the intra-chain disulfide bonds in the Fab and the Fv of Fab-dsFv are not reduced, whereas the present claims are generic with respect to the monomer, the temperature ranging from 30 to 60ºC and any reducing agent ranging from 10 mM to 100 mM.  
Otherwise claims 1-20 are anticipated or rendered obvious by the issued claims. 

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644